972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clarence A. HYDER, Defendant-Appellant.
No. 91-2414.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1992.

Before RALPH B. GUY, Jr. and JAMES L. RYAN, Circuit Judges, and HULL, District Judge.*
PER CURIAM.


1
The defendant, Clarence Hyder, appeals from his conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).   Upon a review of the issue raised, we conclude that oral argument is not necessary.1


2
The issue presented in this appeal is phrased by the defendant as follows:


3
THE INDICTMENT FILED IN THE DISTRICT COURT CHARGING APPELLANT WITH BEING A FELON IN POSSESSION OF A FIREARM FAILED TO ALLEGE AN OFFENSE UNDER FEDERAL LAW BECAUSE APPELLANT'S CIVIL RIGHTS HAD BEEN RESTORED.


4
(Appellant's brief at i).


5
Subsequent to the case being briefed on appeal, our court decided United States v. Driscoll, No. 91-1583, (6th Cir.  July 16, 1992).   The Driscoll court was faced with the identical issue raised in this appeal and decided the issue in a manner contrary to defendant Hyder's assertions here.2  We are bound by the Driscoll decision.


6
Accordingly, the conviction of the defendant is AFFIRMED.3



*
 Honorable Thomas G. Hull, United States District Court for the Eastern District of Tennessee, sitting by designation


1
 Rule 9 of the Local Rules for the Sixth Circuit provides in pertinent part:
(a) Authority of Panel to Proceed Without Oral Argument.   Pursuant to the authority granted by Fed.R.App.P. 34(a), oral argument shall not be heard when a panel of this court to whom a case or other matter has been assigned has unanimously decided that oral argument is not needed.
(b) Criteria for Disposition Without Oral Argument.   Oral argument will be allowed unless:
(1) the appeal is frivolous, or;
(2) the dispositive issue or set of issues has been recently authoritatively decided;
(3) the facts and legal arguments are adequately presented in the briefs and record, and the decisional process would not be significantly aided by oral argument;


2
 Defense counsel was made aware of Driscoll by letter dated July 22, 1992, and agreed that Driscoll controls the outcome in this case


3
 It is possible, of course, that Driscoll will be subject to a rehearing or an en banc hearing.   Defense counsel should take whatever steps are necessary to protect the defendant's right of further review if that should occur.   If our court should en banc Driscoll, it is likely we would en banc this case also on our own motion